Citation Nr: 0429271	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from June 9, 1982, 
to July 7, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned at a March 2004 
hearing at the Board's office in Washington, DC.  A 
transcript of that hearing is of record.


REMAND

At the March 2004 hearing, the veteran submitted additional 
evidence in support of his appeal and waived his right to 
have that evidence initially considered by the RO.  In 
September 2004, he submitted additional pertinent evidence in 
support of the appeal but did not waive his right to have 
this evidence initially considered by the RO.  Although the 
Board thereafter afforded the veteran's representative an 
opportunity to waive the veteran's right to have this 
evidence initially considered by the RO, the representative 
did not do so.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

The RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

By this remand the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant unless he is otherwise notified by VA, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




